internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp 3-plr-117657-99 date date distributing controlled state x jurisdiction y z a b c d e business a this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_355 of the internal_revenue_code we received additional information in letters dated date january january and date the information submitted for consideration is summarized below distributing is a state x company with voting and non-voting stock outstanding the stock is held by members_of_a_family a b c d and e distributing conducts business a on the accrual_method of accounting and uses a fiscal tax_year plr-117657-99 we have received financial information indicating that distributing’s business a had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer wishes to separate its business a activities into two corporations because b disagrees with the other shareholders on how business a should be conducted b believes that some portion of business a should be conducted in jurisdiction y while the other shareholders wish to continue to conduct business a solely in state x this disagreement is having an adverse effect on the day-to-day operations of distributing in order to eliminate the problems generated by this situation the following transaction has been proposed i ii iii distributing will organize controlled as a state x accrual basis corporation with only voting_stock outstanding distributing will transfer real_property a loan receivable and cash the controlled assets to controlled in exchange for all of the controlled stock distributing will distribute all of the controlled stock to b in exchange for all of his distributing stock controlled will exchange state x real_property for real_property located in jurisdiction y the taxpayer has made the following representations in connection with the proposed transaction a b c d the fair_market_value of the controlled stock and other consideration to be received by b approximately equals the fair_market_value of the distributing stock surrendered by b in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation's present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its own separate employees the active_conduct of its share of all of the integrated activities of business a plr-117657-99 e f g h i j k l m n o the distribution of stock of controlled is being carried out for the following corporate business_purpose avoiding significant existing disagreements and conflicts among the shareholders of distributing concerning management style and business objectives the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled subsequent to the proposed transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business or pursuant to the exchange described in paragraph iii above there are no liabilities to be assumed in the transaction and there are no liabilities to which the transferred assets are subject no investment_tax_credit has been claimed or will be claimed on the property to be transferred to controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power plr-117657-99 of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled p the state x real_property to be exchanged see paragraph iii above will be disposed of within z days of the distribution controlled will continue to conduct business a until it disposes of the real_property business a will be fully operational in jurisdiction y within z days of the date controlled disposes of the state x real_property based solely on the information submitted and the representations set forth above we hold as follows the transfer by distributing to controlled of the controlled assets solely in exchange for all of the stock of controlled as described above followed by the distribution of all of the controlled stock to b in exchange for all of his distributing stock will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock as described above sec_361 controlled will recognize no gain_or_loss on the receipt of controlled assets in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of that asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the controlled assets will include the period during which these assets were held by distributing sec_1223 b will not recognize gain_or_loss and no amount will be included in the income of b upon the receipt of the controlled stock in exchange for all of his distributing stock as described above sec_355 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock sec_361 b ’s basis in his controlled stock will equal the aggregate basis of his distributing stock surrendered in the exchange sec_358 plr-117657-99 the holding_period of the controlled stock received by b will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations no opinion was requested and no opinion is expressed about the exchange of real_property described in paragraph iii above specifically we express no opinion whether the non-recognition provisions of sec_1031 apply to paragraph iii additionally we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to the taxpayer pursuant to the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
